Citation Nr: 0613822	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1976.  He died in January 2002.  The claimant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDINGS OF FACT

1.  The veteran died in January 2002 at the age of 50 due to 
fatal cardiac arrhythmia, due to obstructive sleep apnea and 
morbid obesity.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.  

3.  The record contains no competent medical evidence 
indicating the veteran's death was related to his active 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a letter regarding these requirements 
was sent to the claimant in March 2002, prior to the May 2002 
rating decision which denied service connection for the cause 
of the veteran's death.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  She 
was issued a SOC in February 2003 and SSOCs in July 2003 and 
January 2006.  She was also sent another letter in April 
2003.  The April 2003 letter notified her that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  She 
was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation were met.  

The record in this case includes service medical records, 
post service private and VA medical records, and statements 
from the claimant.  VA made all reasonable efforts to assist 
her in the development of the claim and notified her of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the claimant on these latter two elements, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Based on the Board decision below, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, a medical opinion was obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant, the widow of the veteran, seeks service 
connection for the cause of the veteran's death.  She points 
out that the veteran weighed over 500 pounds at the time of 
his death.  She contends that his morbid obesity resulted 
from a psychiatric disorder, PTSD, which was incurred in 
service.  She argues that he was eating himself to death.  
His excessive overeating was the only way that he could deal 
with the emotional scars of combat in Vietnam.  Food gave him 
temporary relief, and he overate and then developed physical 
disorders which eventually killed him.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2005).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His death certificate 
shows that he died on January [redacted], 2002, at the age of 50.  
The certificate of death reflects that the immediate cause of 
his death was fatal cardiac arrhythmia, due to obstructive 
sleep apnea and morbid obesity.  

Review of the service medical records is negative for 
treatment for a heart condition or sleep apnea.  The entrance 
examination report from July 1970 reflects that he weighed 
215 pounds and that he was 7 pounds overweight.  A 
subsequently dated entry (August 1970) on the report shows 
that he weighed 207 and that his weight was "OK."  At time 
of service discharge, he weighed 237 pounds.  There were no 
findings or diagnoses of obesity, psychiatric disorders, 
heart, or respiratory disorders at discharge.

Post service private and VA records dated from 1980 through 
January 2002 are of record.  When examined by VA in November 
1980, the veteran weighed 276 pounds.  A mild hiatal hernia, 
folliculitis, and obesity were the diagnoses.   Records from 
the mid 1980s reflect that the veteran was treated for a 
ruptured appendix.  In 1988, he was seen for eye problems 
(myopia).  In 1990, he lost his left eye as a result of a 
gunshot wound to the face.  When examined by VA in December 
1993, the veteran was noted to be morbidly obese, but his 
weight was not recorded.  At this time, the veteran did not 
require an attendant.  He drove himself to the exam.  

Private records from July 1994 show that the veteran was seen 
due to his inability to walk due to lower abdominal and lower 
extremity edema.  The list of his physical problems included 
Pickwickian syndrome, with cor pulmonale, and right-sided 
heart failure, morbid obesity, sleep apnea, and possible 
depression.  He weighed in excess of 450 pounds.  A private 
physician noted that the veteran had chronic vertigo as a 
result of the previous gunshot wound to the head.  He was 
unable to live completely independently and required help at 
home to prepare meals and needed assistance in ambulating and 
handling his oxygen devices.  

VA records dated from the 1990s through the time of the 
veteran's death in January 2002 show that he was treated for 
his multiple medical problems.  Physical ailments essentially 
showed treatment for problems associated with his morbid 
obesity to include respiratory difficulties, sleep apnea, and 
excessive suprapubic pannus for which he underwent surgery in 
June 2000.  In a 2000 medical report, the veteran said that 
he had been in a truck that hit a land mine during service 
which resulted in his receiving shrapnel in his buttocks and 
that he had been stabbed on two occasions by the enemy during 
service.  However, the service records show no documentation 
of such. 

The VA records reflect that he was recommended for a gastric 
bypass surgery, but needed to lose some additional weight 
before the procedure could be accomplished.  In November 
2001, a history of depression was noted, and the veteran was 
referred for a psychiatric evaluation.  In early January 
2002, the gastric bypass surgery had not yet been conducted.  
He was seen later that month for swelling of the face caused 
by bacterial parotitis.  He was treated with medication.  A 
flexible laryngoscopy was performed on January 15, 2002.  On 
January [redacted], 2002, the examiner noted that the veteran had 
died.  He had spoken with the veteran's wife, and she said 
that she had gone to a doctor's appointment that morning, and 
that when she returned home, she found the veteran dead in 
his chair.  The physician suspected that his death was likely 
sleep apnea or arrhythmic oriented.  

The certificate of death reflects that the veteran's death in 
January 2002 was due to fatal cardiac arrhythmia, due to 
obstructive sleep apnea and morbid obesity.  

In statements dated in January 2002, the veteran's wife and 
daughter attested to the fact that the veteran suffered daily 
from inservice traumatic experiences.  For example, he did 
not like to go over bridges as he felt that they might blow 
up.  He also did not like to be touched in the neck area as 
the enemy had once tried to choke him.  His wife said that 
the veteran reported that he had stabbed the enemy to save 
himself.  He cried when watching war movies, and he had 
difficulty sleeping due to memories and dreams about the war.  
They argued that the veteran's memories of war resulted in 
his bad eating habits which caused his excessive weight gain 
and, ultimately, his death.  

In a May 2005 special VA psychiatric opinion, the VA 
psychiatrist stated that he extensively examined the complete 
claims file.  The VA psychiatrist noted that the veteran 
served in Vietnam, but there was no evidence that he had ever 
been treated for PTSD or any other acquired psychiatric 
disability until after the attack by his son in 1990 which 
resulted in the loss of his left eye due to a gunshot wound.  
The VA psychiatrist noted that there was the obvious 
possibility that the veteran's symptoms of depression and 
overeating would be related to that shooting by his son.  He 
added that there was absolutely no suggestion in the medical 
record that the veteran suffered from PTSD despite any number 
of stressors that he may have had in Vietnam.  It was noted 
that the veteran did receive three Bronze Stars, which would 
imply that he was quite heroic, but there was no application 
for PTSD benefits up until the most recent months prior to 
his death and no indication of psychiatric treatment, 
medication, or hospitalization, for PTSD or any other 
acquired psychiatric disability.  

The VA psychiatrist noted that the veteran died on January 
[redacted], 2002, due to cardiac arrhythmia, obstructive apnea, and 
morbid obesity.  He indicated that he tried to find any 
condition by which he might service connect the veteran for 
his morbid obesity but was unable to do so.  He noted that in 
the entire medical records, there were only a few mentions of 
depression and treatment for depression during the last 
number of years of the veteran's struggle with morbid 
obesity, apnea, pulmonary obstruction, and obvious depressive 
symptoms.  

As a result of his extensive review of the claims file, the 
VA examiner concluded that the records failed to suggest 
symptoms of or treatment of PTSD or depression during his 
active duty or one year thereafter.  He found no evidence 
supporting any claim of relationship between the veteran's 
death to his military service and thus, saw no connection 
between his cause of death from morbid obesity and its other 
symptoms of pulmonary failure and cardiac arrhythmia to any 
active duty psychiatric condition or diagnosis.  

The examiner suggested that the pivotal stressor in this case 
occurred when the veteran was shot in his eye at close range 
by his son in 1990.  While the veteran did file a relatively 
recent application for PTSD benefits prior to his death, he 
was never evaluated for that condition and had never 
previously been treated for service-connected disabilities.  
In conclusion, after an extensive evaluation of all medical 
records, the VA examiner stated he had been unable to find 
any data that would suggest that the cause of the veteran's 
death was in any way due to a service-connected psychiatric 
disorder, which was generated while he was on active duty. 

As noted earlier, the cause of death here was fatal cardiac 
arrhythmia, due to obstructive sleep apnea and morbid 
obesity.  As to whether there is a link between these 
conditions and the veteran's military service, the evidence 
of record reflects that there is not.  The service medical 
records are negative for treatment of heart disease or sleep 
apnea as a result of obesity.  While the veteran had problems 
meeting weight requirements at service entrance, no 
associated medical problems were indicated at that time or 
during his military service.  It was not until many years 
thereafter that he was seen for the conditions that resulted 
in his death.  Moreover, no doctor has urged that the 
conditions that caused the veteran's death were in any way 
related to service.  The Board also notes that while the 
veteran weighed over 200 pounds during military service, it 
was not until many years after service before the record 
reflects that he was morbidly obese, weighing in at over 450 
pounds.  And, he was not treated for physical ailments 
related to his obesity until the mid 1990s, many years after 
separation from service in 1976.  

As to whether there is a link between the veteran's death and 
a service incurred psychiatric condition, a VA examiner 
reviewed the entire claims file and determined that there was 
no evidence of PTSD or any other psychiatric disorder until 
many years after service and not until after the veteran was 
shot in the eye by his son in 1990.  The opinion is found to 
be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  There simply is no competent evidence of record 
which connects any disability listed on the veteran's death 
certificate to his active service, and the veteran's cardiac 
and obstructive sleep apnea problems were diagnosed well 
outside the presumptive period.  

Inasmuch as the appellant and her daughter have urged through 
written statements that the veteran's death was due to his 
military service, it is noted that neither she or the 
daughter (or any other layman) is qualified to express an 
opinion regarding any medical causation of the veteran's 
conditions which led to his death.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492-494-5 (1992).  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus, the claim is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


